Exhibit 10.48

 

     

Verizon

140 West St.

New York, NY 10007

April 5, 2007

John Stratton

Dear John:

I am pleased to offer you this revised and restated employment agreement (the
“Agreement”) with Verizon Communications Inc. (“Verizon”). For purposes of this
Agreement, the term “Company” means Verizon, all corporate subsidiaries and
other companies affiliated with Verizon, all companies in which Verizon has an
ownership or other proprietary interest of more than 10 percent, and their
successors and assigns. This Agreement replaces and supersedes your prior
employment agreement with Cellco Partnership d/b/a Verizon Wireless.

As a leader in our industry, we will be constantly challenged with sustaining
our market growth and presence. We will meet these challenges by leveraging the
strength of our talented and committed leaders. This Agreement demonstrates my
continued confidence in you, and I value the leadership, vision, and commitment
you bring to the Company.

The terms and conditions of this Agreement are set forth below.

1. Purpose – Verizon enters into this Agreement with you because the rapidly
changing and increasingly global telecommunications market requires the Company
to make critical strategic, marketing, and technical decisions. These decisions
by the Company will be based, in whole or in part, on confidential analyses of
the evolving telecommunications market, confidential assessments of the
technical capabilities and strategic plans of the Company and competing
businesses, and confidential or proprietary information regarding the Company’s
technology, resources, and business opportunities or other confidential or
proprietary information relating to the Company’s business. Verizon seeks by
this Agreement to ensure that you remain a part of the executive management team
that plays a central role in this decision-making process.

In consideration for your entering into this Agreement, including the
restrictions on the disclosure and use of confidential or proprietary
information and the limitations on your engaging in competitive activities, the
Company is providing you with the security of a written two-year agreement,
short- and long-term award opportunities, and other benefits.

2. General – Under this Agreement, you shall continue as a senior executive of
the Company. As a senior executive, you shall report to Denny Strigl or his
successor.

3. Term – The term of employment under this Agreement (“Term of Employment”)
shall commence on January 1, 2007, and end on December 31, 2008; provided that,
on the last day of the Term of Employment, the Term of Employment shall
automatically be extended for an additional two years unless, on or before that
date, the Term of Employment has terminated or the Company notifies you in
writing that the Term of Employment shall not be extended. For example, on
December 31, 2008, the Term of Employment shall be extended until December 31,
2010, unless, on or before December 31, 2008, the Term of Employment has
terminated or the Company notifies you in writing that the Term of Employment
shall not be extended. Notwithstanding the preceding provisions of this
paragraph 3, the Company reserves the right to terminate your employment and the
Term of Employment at any time. Your employment and the Term of Employment also
may terminate for other reasons (such as your resignation, retirement, death, or
disability). The consequences of the termination of your employment are
specified in paragraph 11 (“Termination Of Employment”).



--------------------------------------------------------------------------------

Mr. John Stratton

April 5, 2007

Page 2

 

4. Duties And Responsibilities – You shall continue to serve as a senior
executive of the Company in such capacities, with such titles and authorities,
as Denny Strigl or his successor may from time to time prescribe, and you shall
perform all duties incidental to such positions, shall cooperate fully with
Denny or his successor, and shall work cooperatively with the other officers of
the Company. You shall continue to devote your entire business skill, time, and
effort diligently to the affairs of the Company in accordance with the duties
assigned to you, and you shall perform all such duties, and otherwise conduct
yourself, in a manner reasonably calculated in good faith by you to promote the
best interests of the Company. During the Term of Employment, except to the
extent specifically permitted in writing by Denny or his successor, you shall
not, directly or indirectly, render any services of a business, commercial, or
professional nature to any other person or organization other than the Company
or a person or organization in which the Company has a financial interest,
whether or not the services are rendered for compensation.

5. Location – During the Term of Employment, you shall perform services for the
Company at the Verizon Center located in Basking Ridge, New Jersey, or at any
other location designated by the Company as necessary or appropriate for the
discharge of your responsibilities under this Agreement. In the event of any
change in your principal work location, you shall be eligible for relocation
assistance under the terms of any Company relocation policy applicable to other
senior executives of the Company in your salary band at the time of such
relocation.

6. Base Salary – During the Term of Employment, your annual base salary shall
not be less than your annual base salary on the date of this Agreement; provided
that if you are granted a merit increase in your base salary, your base salary
shall not thereafter be reduced below that increased level during the Term of
Employment.

7. Short-Term And Long-Term Incentive Opportunities – During the Term of
Employment, the Company shall provide you with annual short-term and long-term
incentive opportunities equivalent to those available to other senior executives
of the Company in your salary band.

8. Benefits And Perquisites – For the immediate future, you shall–

 

  (1) participate in the tax-qualified and nonqualified savings plans and in the
other employee benefit plans (such as the medical and dental plans), programs,
and policies in which you currently participate; and

 

  (2) be eligible for the perquisites available to senior executives in your
salary band;

provided that the Company retains the right to amend or terminate any benefit
plan, policy, program, or perquisite at any time.

9. Annual Physical – You are encouraged to take an annual physical examination
from a physician at the Company’s expense and to certify in writing to the
Company’s designee each year (1) that you have had the examination and (2) the
nature and extent of any medical impairments that prevent you from currently
performing the essential functions of your position.

10. Excise Tax Gross-Up – Under certain circumstances you may become entitled to
a gross-up payment with respect to the excise tax imposed by section 4999 of the
Internal Revenue Code (the “Code”). The terms governing the gross-up payment are
set forth in Exhibit A, which is incorporated herein by reference.



--------------------------------------------------------------------------------

Mr. John Stratton

April 5, 2007

Page 3

 

11. Termination Of Employment – (a) Voluntary Termination By You – You may
terminate your employment under this Agreement for a reason other than
Retirement (as defined in subparagraph (c), below) or Good Reason (as defined in
subparagraph (d), below) by giving the Chief Executive Officer of Verizon (the
“CEO”), at least 30 calendar days’ (exclusive of vacation days) in advance of
such termination, written notice of your intent to so terminate. The termination
shall automatically become effective upon the expiration of such notice period.
Upon the effective date of such termination, your base salary and any other
Company benefits and perquisites shall cease to accrue, you shall forfeit all
then-outstanding value appreciation rights (VARs), unvested performance stock
units (PSUs) and unvested restricted stock units (RSUs) and you shall forfeit
all rights under this Agreement which as of the relevant date have not yet been
earned. A termination of employment in accordance with this subparagraph
(a) shall be deemed a “Voluntary Termination.”

(b) Termination Due To Death Or Disability – If, during the Term of Employment,
you terminate employment because of death or disability (as defined under the
Company-sponsored long-term disability plan that applies to you at the time your
employment is so terminated), the Company shall make a lump-sum cash payment to
you equal to the excess of (1) one times the sum of your base salary and
short-term incentive (at 50% of maximum), over (2) any amounts payable to you
under Company-sponsored disability plans. For this purpose, your base salary
shall be based on your base salary rate in effect immediately before your
employment terminated. In addition, all unvested and outstanding VARs, unvested
PSUs and unvested RSUs shall vest pursuant to the terms prescribed by the
provisions of the applicable long-term incentive award agreement that you have
entered into with the Company.

(c) Retirement – You may terminate your employment under this Agreement by
reason of Retirement (as defined below) by giving the CEO, at least 30 calendar
days’ (exclusive of vacation days) in advance of such termination, written
notice of your intent to so terminate. The termination shall automatically
become effective upon the expiration of such notice period. Upon the effective
date of such termination, you shall be entitled to a pro-rated portion of any
short-term incentives. Any unvested and outstanding VARs, unvested PSUs and
unvested RSUs shall vest pursuant to the terms prescribed by the provisions of
the applicable long-term incentive award agreement that you have entered into
with the Company. For purposes of this Agreement, “Retirement” means attaining
normal retirement age as defined in the applicable long-term incentive award
agreements. Except as provided by the preceding provisions of this subparagraph
(c), upon the effective date of your Retirement, your base salary and any other
Company benefits and perquisites shall cease to accrue; provided that you shall
otherwise be eligible to receive any and all compensation and benefits for which
a similarly situated senior executive would be eligible under the applicable
provisions of the compensation and benefit plans in which he is then eligible to
participate, as those plans may be amended from time to time.

(d) Termination For Good Reason – (1) You may terminate your employment under
this Agreement for Good Reason by giving the CEO, at least 30 calendar days’
(exclusive of vacation days) in advance of such termination (the “Notice
Period”), written notice of your intent to so terminate, setting forth in
reasonable detail the facts and circumstances deemed to provide a basis for such
termination. For purposes of this Agreement, “Good Reason” means a material
breach by the Company of the terms and conditions of this Agreement, a material
reduction in your overall compensation opportunities, or your assignment to a
new principal work location that is more than 50 miles from your previous
principal work location. A “Good Reason” shall not occur merely because of a
change in the individual (or position) to whom (or to which) you report. In
addition, a “Good Reason” shall not occur merely because the Company notifies
you, in accordance with paragraph 3 (“Term”), that the Term of Employment shall
not be extended for an additional two-year period.



--------------------------------------------------------------------------------

Mr. John Stratton

April 5, 2007

Page 4

 

(2) Notwithstanding the foregoing, the Company shall have 15 calendar days from
its receipt of such notice to cure the action specified in the notice. In the
event of a cure by the Company within the 15-day period, the action in question
shall not constitute Good Reason.

(3) Except as provided in subparagraph (d)(2), above, at the end of the Notice
Period, the Good Reason termination shall take effect, and your obligation to
serve the Company, and the Company’s obligation to employ you, under the terms
of this Agreement shall terminate simultaneously, and you shall be deemed to
have incurred an Involuntary Termination Without Cause, with the consequences
described in subparagraph (e), below; provided that your rights under this
subparagraph (d) are contingent on your execution of a release in accordance
with paragraph 12 (“Release”).

(4) If you do not fulfill the notice and explanation requirements imposed by
this subparagraph (d), the resulting termination of employment shall be deemed a
Voluntary Termination.

(e) Involuntary Termination Without Cause – The Company may terminate your
employment under this Agreement at any time and for any reason. However, if the
Company terminates your employment during the Term of Employment for any reason
other than death, disability, or Cause (as defined in subparagraph (f), below),
such termination shall be deemed an Involuntary Termination by the Company, and
you shall be entitled to receive the following payments and benefits in lieu of
any payment or benefit otherwise provided pursuant to paragraphs 6 (“Base
Salary”) through 8 (“Benefits And Perquisites”):

 

  (1) The Company shall make a lump-sum cash severance payment to you equal to
the excess of (i) two times the sum of your base salary and short-term incentive
(at 50% of maximum), over (ii) the sum of any amounts paid or payable to you
under any Company-sponsored severance plan, program, policy, contract, account,
or arrangement;

 

  (2) Your unvested and outstanding VARs, unvested PSUs and unvested RSUs shall
vest pursuant to the terms prescribed by the provisions of the applicable
long-term incentive award agreements that you have entered into with the
Company; and

 

  (3) You shall be eligible for outplacement and financial planning services to
the extent that such services are then available to senior executives in your
salary band;

provided that your rights under this subparagraph (e) are contingent on your
execution of a release in accordance with paragraph 12 (“Release”). For purposes
of this paragraph 11(e), the Company shall not be deemed to have terminated your
employment during the Term of Employment if the Company notifies you, in
accordance with paragraph 3 (“Term”), that the Term of Employment shall not be
extended for an additional two-year period.

(f) Involuntary Termination For Cause – (1) Nothing in this Agreement prevents
the Company from terminating your employment under this Agreement for Cause. In
the event of your termination for Cause, the Company shall pay you your full
accrued base salary and accrued vacation time through the date of your
termination, you shall forfeit all outstanding VARs, unvested PSUs and unvested



--------------------------------------------------------------------------------

Mr. John Stratton

April 5, 2007

Page 5

 

RSUs and the Company shall have no further obligations under this Agreement;
provided that you shall otherwise be eligible to receive any and all
compensation and benefits for which a similarly situated senior executive would
be eligible under the applicable provisions of the compensation and benefit
plans in which he is then eligible to participate, as those plans may be amended
from time to time.

(2) For purposes of this Agreement, “Cause” is defined as (i) grossly
incompetent performance or substantial or continuing inattention to or neglect
of the duties and responsibilities assigned to you; fraud, misappropriation or
embezzlement involving the Company or a material breach of the Code of Business
Conduct or any provision incorporated in paragraph 13 (“Covenants”), as
determined by the CEO in his discretion, or (ii) commission of any felony of
which you are finally adjudged guilty by a court of competent jurisdiction.

(3) If the Company terminates your employment for Cause, the Company shall
provide you with a written statement of the grounds for such termination within
10 business days after the date of termination.

12. Release – You shall not be entitled to any benefits under paragraphs 10
(“Excise Tax Gross-Up”), 11(c) (“Retirement”), 11(d) (“Termination For Good
Reason”), and 11(e) (“Involuntary Termination Without Cause”) following the
termination of your employment unless, at the time your employment terminates,
you execute a release satisfactory to the Company releasing the Company, its
affiliates, shareholders, directors, officers, employees, representatives, and
agents and their successors and assigns from any and all employment-related
claims you or your successors and beneficiaries might then have against them
(excluding any claims you might then have under this Agreement, or any employee
benefit plan that is subject to the vesting standards imposed by the Employee
Retirement Income Security Act of 1974, as amended).

13. Covenants – In consideration for the benefits and agreements described
above, you agree to comply with the covenants set forth in Exhibit B hereto,
which are incorporated herein by reference.

14. Request For Waiver – Nothing in this Agreement bars you from requesting, at
the time of your termination of employment or at any time thereafter, that the
CEO, in his sole discretion, waive in writing the Company’s rights to enforce
some or all of the provisions incorporated in paragraph 13 (“Covenants”).

15. Other Agreements And Policies – The obligations imposed on you by paragraph
13 (“Covenants”) are in addition to, and not in lieu of, any and all other
policies and agreements of the Company regarding the subject matter of the
foregoing obligations.

16. Nonduplication Of Benefits – No provision of this Agreement shall require
the Company to provide you with any payment, benefit, or grant that duplicates
any payment, benefit, or grant that you are entitled to receive under any
Company compensation or benefit plan, award agreement, or other arrangement.

17. Other Company Plans – Except to the extent otherwise explicitly provided by
this Agreement, any awards made to you under any Company compensation or benefit
plan or program shall be governed by the terms of that plan or program and any
applicable award agreement thereunder as in effect from time to time.
Notwithstanding the foregoing, you shall not be entitled to participate in any
Company compensation or benefit plan that is established after your employment
with the Company terminates, and except as specifically provided in this
Agreement, you shall not be entitled to any additional grants or awards under
any Company compensation or benefit plan after your employment with the Company
terminates. The amounts paid, provided, or credited under this Agreement shall
not be treated as compensation for purposes of determining any benefits payable
under any Company-sponsored pension, savings, life insurance, or other employee
benefit plan except to the extent provided by the terms of such plan.



--------------------------------------------------------------------------------

Mr. John Stratton

April 5, 2007

Page 6

 

18. Forfeiture – (a) If you breach any of the obligations incorporated in
paragraph 13 (“Covenants”), or engage in serious misconduct that is contrary to
written policies of the Company and is harmful to the Company or its reputation,
you shall forfeit any unpaid short-term and long-term incentive compensation
that you are otherwise entitled to receive.

(b) The remedies available under this paragraph are in addition to, and not in
lieu of, the remedies available under paragraph 25 (“Additional Remedies”).

19. No Deemed Waiver – Failure to insist upon strict compliance with any of the
terms, covenants, or conditions of this Agreement shall not be deemed a waiver
of such term, covenant, or condition, nor shall any waiver or relinquishment of
any right or power hereunder at any one or more times be deemed a waiver or
relinquishment of such right or power at any other time or times.

20. Taxes – The Company may withhold from any benefits payable under this
Agreement all taxes that the Company reasonably determines to be required
pursuant to any law, regulation, or ruling. However, it is your obligation to
pay all required taxes on any amounts and benefits provided under this
Agreement, including the benefits and perquisites provided to you pursuant to
paragraph 8 (“Benefits and Perquisites”), regardless of whether withholding is
required.

21. Confidentiality – Except to the extent otherwise required by law, you shall
not disclose, in whole or in part, any of the terms of this Agreement. This
paragraph 21 does not prevent you from disclosing the terms of this Agreement to
your spouse or to your legal, tax, or financial adviser, provided that you take
all reasonable measures to assure that he or she does not disclose the terms of
this Agreement to a third party except as otherwise required by law.

22. Governing Law – To the extent not preempted by federal law, the provisions
of this Agreement shall be construed and enforced in accordance with the laws of
the State of New York, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
provision to the substantive law of another jurisdiction.

23. Assignment – Verizon may, without your consent, assign its rights and
obligations under this Agreement to any entity that is a part of the Company,
and if Verizon makes such an assignment, all references in this Agreement to
Verizon (except for references to Verizon common stock) shall be deemed to refer
to the assignee. However, you may not assign your rights and obligations under
this Agreement.

24. Severability – The agreements contained herein and within the release
prescribed by paragraph 12 (“Release”) shall each constitute a separate
agreement independently supported by good and adequate consideration, and shall
each be severable from the other provisions of the Agreement and such release.
If an arbitrator or court of competent jurisdiction determines that any term,
provision, or portion of this Agreement or such release is void, illegal, or
unenforceable, the other terms, provisions, and portions of this Agreement or
such release shall remain in full force and effect, and the terms, provisions,
and portions that are determined to be void, illegal, or unenforceable shall
either be limited so that they shall remain in effect to the extent permissible
by law, or such arbitrator or court shall substitute, to the extent enforceable,
provisions similar thereto or other provisions, so as to provide to the Company,
to the fullest extent permitted by applicable law, the benefits intended by this
Agreement and such release.



--------------------------------------------------------------------------------

Mr. John Stratton

April 5, 2007

Page 7

 

25. Additional Remedies – In addition to any other rights or remedies, whether
legal, equitable, or otherwise, that each of the parties to this Agreement may
have, you acknowledge that

 

  (a) The covenants incorporated in paragraph 13 (“Covenants”) are essential to
the continued good will and profitability of the Company;

 

  (b) You have broad-based skills that will serve as the basis for employment
opportunities that are not prohibited by the covenants incorporated in paragraph
13 (“Covenants”);

 

  (c) When your employment with the Company terminates, you shall be able to
earn a livelihood without violating any of the terms of this Agreement;

 

  (d) Irreparable damage to the Company shall result in the event that the
covenants incorporated in paragraph 13 (“Covenants”) are not specifically
enforced and that monetary damages will not adequately protect the Company from
a breach of such covenants;

 

  (e) If any dispute arises concerning the violation by you of the covenants
incorporated in paragraph 13 (“Covenants”), an injunction may be issued
restraining such violation pending the determination of such controversy, and no
bond or other security shall be required in connection therewith;

 

  (f) Such covenants shall continue to apply after any expiration, termination,
or cancellation of this Agreement; and

 

  (g) Your breach of any of such covenants shall result in your immediate
forfeiture of all rights under this Agreement.

26. Survival – The provisions of paragraphs 13 (“Covenants”) through 28 (“Entire
Agreement”) shall survive the Term of Employment. In addition, if the Term of
Employment is not extended in accordance with paragraph 3 (“Term”) but your
employment continues after the end of the Term of Employment, you shall be
subject to the obligations imposed by each of such paragraphs with respect to
such employment. Any obligations that the Company has incurred under this
Agreement to provide benefits that have vested under the terms of this Agreement
(including the Company’s obligations under paragraph 11(c) (“Retirement”)) shall
likewise survive the Term of Employment. Except as provided by the preceding
provisions of this paragraph 26, if the Term of Employment is not extended in
accordance with paragraph 3 (“Term”) but your employment continues after the end
of the Term of Employment, the terms of such employment shall not be governed by
this Agreement.

27. Arbitration – Any dispute arising out of or relating to this Agreement
(except any dispute arising out of or relating to paragraph 13 (“Covenants”)),
and any dispute arising out of or relating to your employment, shall be settled
by final and binding arbitration, which shall be the exclusive means of
resolving any such dispute, and the parties specifically waive all rights to
pursue any other remedy, recourse, or relief. With respect to disputes by the
Company arising out of or relating to paragraph 13 (“Covenants”), the Company
has retained all its rights to legal and equitable recourse and relief,
including but not limited to injunctive relief, as referred to in paragraph 25
(“Additional Remedies”). The arbitration shall be expedited and conducted in the
State of New York pursuant to the Center for Public Resources (“CPR”) Rules for
Non-Administered Arbitration in effect at the time of notice of the dispute
before one neutral arbitrator appointed by CPR from the CPR Panel of neutrals
unless the parties mutually agree to the appointment of a different neutral
arbitrator. The arbitration shall be governed by the Federal Arbitration Act, 9
U.S.C. sections 1-16, and judgment upon the award rendered by the arbitrator may
be entered by any court having jurisdiction. The finding of the arbitrator may
not change the express terms of this Agreement and shall be consistent with the
arbitrator’s understanding of the findings a court of proper jurisdiction would
make in applying the applicable



--------------------------------------------------------------------------------

Mr. John Stratton

April 5, 2007

Page 8

 

law to the facts underlying the dispute. In no event whatsoever shall such an
arbitration award include any award of damages other than the amounts in
controversy under this Agreement. The parties waive the right to recover, in
such arbitration, punitive damages. Each party hereby agrees that New York City
is the proper venue for any litigation seeking to enforce any provision of this
Agreement or to enforce any arbitration award under this paragraph 27, and each
party hereby waives any right it otherwise might have to defend, oppose, or
object to, on the basis of jurisdiction, venue, or forum nonconveniens, a suit
filed by the other party in any federal or state court in New York City to
enforce any provision of this Agreement or to enforce any arbitration award
under this paragraph 27. Each party also waives any right it might otherwise
have to seek to transfer from a federal or state court in New York City a suit
filed by the other party to enforce any provision of this Agreement or to
enforce any arbitration award under this paragraph 27.

28. Entire Agreement – Except for the terms of the compensation and benefit
plans in which you participate (including any long-term incentive award
agreements issued thereunder), this Agreement, including the Exhibits hereto,
sets forth the entire understanding of you and the Company, and supersedes all
prior agreements and communications, whether oral or written, between the
Company (or its subsidiaries or partnerships) and you regarding the subject
matter of this Agreement. This Agreement shall not be modified except by written
agreement of you and Verizon.

John, I believe that this Agreement provides you and your family with a firm
foundation of financial security as our Company faces many new challenges and
opportunities. I recognize that the Company and the telecommunications industry
operate in a rapidly changing and demanding environment. It is my hope that this
Agreement demonstrates to you the level of confidence that I have in your
abilities to meet the commitments that I expect from you. Please indicate your
acceptance by signing below and returning the signed Agreement to Marc Reed
within fifteen business days after your receipt of this Agreement.

 

Sincerely yours,    

/s/ Ivan Seidenberg

   

/s/ DFS

Ivan Seidenberg     D.F.S. Initialed Chairman and Chief Executive Officer     I
agree to the terms described above.    

/s/ John Stratton

    John Stratton    

 

Attachments:    Exhibit A – Excise Tax Gross-Up    Exhibit B – Covenants

cc: Dennis F. Strigl



--------------------------------------------------------------------------------

EXHIBIT A

Excise Tax Gross-Up

1. Gross-Up Payment – If any payment or benefit received or to be received by
you from the Company pursuant to the terms of the Agreement to which this
Exhibit A is attached or otherwise (the “Payments”) would be subject to the
excise tax (the “Excise Tax”) imposed by section 4999 of the Internal Revenue
Code (the “Code”) as determined in accordance with this Exhibit A, the Company
shall pay you, at the time specified below, an additional amount (the “Gross-Up
Payment”) such that the net amount that you retain, after deduction of the
Excise Tax on the Payments and any federal, state, and local income tax and the
Excise Tax upon the Gross-Up Payment, and any interest, penalties, or additions
to tax payable by you with respect thereto, shall be equal to the total present
value (using the applicable federal rate (as defined in section 1274(d) of the
Code) in such calculation) of the Payments at the time such Payments are to be
made.

2. Calculations – For purposes of determining whether any of the Payments shall
be subject to the Excise Tax and the amount of such excise tax,

 

  (a) The total amount of the Payments shall be treated as “parachute payments”
within the meaning of section 280G(b)(2) of the Code, and all “excess parachute
payments” within the meaning of section 280G(b)(1) of the Code shall be treated
as subject to the excise tax, except to the extent that, in the written opinion
of independent counsel selected by Verizon and reasonably acceptable to you
(“Independent Counsel”), a Payment (in whole or in part) does not constitute a
“parachute payment” within the meaning of section 280G(b)(2) of the Code, or
such “excess parachute payments” (in whole or in part) are not subject to the
Excise Tax;

 

  (b) The amount of the Payments that shall be subject to the Excise Tax shall
be equal to the lesser of (i) the total amount of the Payments or (ii) the
amount of “excess parachute payments” within the meaning of section 280G(b)(1)
of the Code (after applying clause (a), above); and

 

  (c) The value of any noncash benefits or any deferred payment or benefit shall
be determined by Independent Counsel in accordance with the principles of
section 280G(d)(3) and (4) of the Code.

3. Tax Rates – For purposes of determining the amount of the Gross-Up Payment,
you shall be deemed to pay federal income taxes at the highest marginal rates of
federal income taxation applicable to individuals in the calendar year in which
the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rates of taxation applicable to individuals as are in effect in
the state and locality of your residence in the calendar year in which the
Gross-Up Payment is to be made, net of the maximum reduction in federal income
taxes that can be obtained from deduction of such state and local taxes, taking
into account any limitations applicable to individuals subject to federal income
tax at the highest marginal rates.

4. Time of Gross-Up Payments – The Gross-Up Payments provided for in this
Exhibit A shall be made upon the earlier of (a) the payment to you of any
Payment or (b) the imposition upon you, or any payment by you, of any Excise
Tax.

5. Adjustments to Gross-Up Payments – If it is established pursuant to a final
determination of a court or an Internal Revenue Service proceeding or the
written opinion of Independent Counsel that the Excise Tax is less than the
amount previously taken into account hereunder, you shall repay the Company,
within 30 days of your receipt of notice of such final determination or opinion,
the portion of the Gross-Up Payment attributable to such reduction (plus the
portion of the Gross-Up Payment attributable to the Excise Tax and federal,
state, and local income tax imposed on the Gross-Up Payment being repaid by you
if such repayment



--------------------------------------------------------------------------------

results in a reduction in Excise Tax or a federal, state, and local income tax
deduction) plus any interest received by you on the amount of such repayment,
provided that if any such amount has been paid by you as an Excise Tax or other
tax, you shall cooperate with the Company in seeking a refund of any tax
overpayments, and you shall not be required to make repayments to the Company
until the overpaid taxes and interest thereon are refunded to you.

6. Additional Gross-Up Payment – If it is established pursuant to a final
determination of a court or an Internal Revenue Service proceeding or the
written opinion of Independent Counsel that the Excise Tax exceeds the amount
taken into account hereunder (including by reason of any payment the existence
or amount of which cannot be determined at the time of the Gross-Up Payment),
the Company shall make an additional Gross-Up Payment in respect of such excess
within 30 days of the Company’s receipt of notice of such final determination or
opinion.

7. Change In Law Or Interpretation – In the event of any change in or further
interpretation of section 280G or 4999 of the Code and the regulations
promulgated thereunder, you shall be entitled, by written notice to Verizon, to
request a written opinion of Independent Counsel regarding the application of
such change or further interpretation to any of the foregoing, and Verizon shall
use its best efforts to cause such opinion to be rendered as promptly as
practicable.

8. Fees And Expenses – All fees and expenses of Independent Counsel incurred in
connection with this Exhibit A shall be borne by Verizon.

9. Survival – The Company’s obligation to make a Gross-Up Payment with respect
to Payments made or accrued before the end of the Term of Employment shall
survive the Term of Employment unless (a) your employment is terminated for
Cause pursuant to paragraph 11(f) of the Agreement to which this Exhibit A is
attached (“Involuntary Termination For Cause”), (b) you fail to execute a
release in accordance with paragraph 12 of such Agreement (“Release”), or
(c) you fail to comply with the covenants incorporated in paragraph 13 of such
Agreement (“Covenants”), in which event the Company’s obligation under this
Exhibit A shall terminate immediately.

10. Defined Terms – Except where clearly provided to the contrary, all
capitalized terms used in this Exhibit A shall have the definitions given to
those terms in the Agreement to which this Exhibit A is attached.



--------------------------------------------------------------------------------

EXHIBIT B

Covenants

1. Noncompetition – In consideration for the benefits and agreements described
in the Agreement to which this Exhibit B is attached, you agree that:

(a) Prohibited Conduct – During the period of your employment with the Company,
and for the period ending one year after your termination of employment for any
reason from the Company, you shall not, without the prior written consent of the
CEO(s):

 

  (1) personally engage in Competitive Activities (as defined below); or

 

  (2) work for, own, manage, operate, control, or participate in the ownership,
management, operation, or control of, or provide consulting or advisory services
to, any individual, partnership, firm, corporation, or institution engaged in
Competitive Activities, or any company or person affiliated with such person or
entity engaged in Competitive Activities; provided that your purchase or
holding, for investment purposes, of securities of a publicly-traded company
shall not constitute “ownership” or “participation in ownership” for purposes of
this paragraph so long as your equity interest in any such company is less than
a controlling interest;

provided that this paragraph (a) shall not prohibit you from (i) being employed
by, or providing services to, a consulting firm, provided that you do not
personally engage in Competitive Activities or provide consulting or advisory
services to any individual, partnership, firm, corporation, or institution
engaged in Competitive Activities, or any company or person affiliated with such
person or entity engaged in Competitive Activities, or (ii) engaging in the
private practice of law as a sole practitioner or as a partner in (or as an
employee of or counsel to) a law firm in accordance with applicable legal and
professional standards.

(b) Competitive Activities – For purposes of the Agreement to which this Exhibit
B is attached, “Competitive Activities” means business activities relating to
products or services of the same or similar type as the products or services
(1) which are sold (or, pursuant to an existing business plan, will be sold) to
paying customers of the Company, and (2) for which you then have responsibility
to plan, develop, manage, market, or oversee, or had any such responsibility
within your most recent 24 months of employment with the Company.
Notwithstanding the previous sentence, a business activity shall not be treated
as a Competitive Activity if the geographic marketing area of the relevant
products or services sold by you or a third party does not overlap with the
geographic marketing area for the applicable products and services of the
Company.

2. Interference With Business Relations – During the period of your employment
with the Company, and for a period ending with the expiration of one year
following your termination of employment for any reason from the Company, you
shall not, without the written consent of the CEO(s):

 

  (a) recruit or solicit any employee of the Company for employment or for
retention as a consultant or service provider;

 

  (b) hire or participate (with another company or third party) in the process
of hiring (other than for the Company) any person who is then an employee of the
Company, or provide names or other information about Company employees to any
person or business (other than the Company) under circumstances that could lead
to the use of that information for purposes of recruiting or hiring;



--------------------------------------------------------------------------------

  (c) interfere with the relationship of the Company with any of its employees,
agents, or representatives;

 

  (d) solicit or induce, or in any manner attempt to solicit or induce, any
client, customer, or prospect of the Company (1) to cease being, or not to
become, a customer of the Company or (2) to divert any business of such customer
or prospect from the Company; or

 

  (e) otherwise interfere with, disrupt, or attempt to interfere with or
disrupt, the relationship, contractual or otherwise, between the Company and any
of its customers, clients, prospects, suppliers, consultants, or employees.

3. Return Of Property; Intellectual Property Rights – You agree that on or
before your termination of employment for any reason with the Company, you shall
return to the Company all property owned by the Company or in which the Company
has an interest, including files, documents, data and records (whether on paper
or in tapes, disks, or other machine-readable form), office equipment, credit
cards, and employee identification cards. You acknowledge that the Company is
the rightful owner of any programs, ideas, inventions, discoveries, patented or
copyrighted material, or trademarks that you may have originated or developed,
or assisted in originating or developing, during your period of employment with
the Company, where any such origination or development involved the use of
Company time or resources, or the exercise of your responsibilities for or on
behalf of the Company. You shall at all times, both before and after termination
of employment, cooperate with the Company in executing and delivering documents
requested by the Company, and taking any other actions, that are necessary or
requested by the Company to assist the Company in patenting, copyrighting, or
registering any programs, ideas, inventions, discoveries, patented or
copyrighted material, or trademarks, and to vest title thereto in the Company.

4. Proprietary And Confidential Information – You shall at all times preserve
the confidentiality of all proprietary information and trade secrets of the
Company, except to the extent that disclosure of such information is legally
required. “Proprietary information” means information that has not been
disclosed to the public and that is treated as confidential within the business
of the Company, such as strategic or tactical business plans; undisclosed
financial data; ideas, processes, methods, techniques, systems, patented or
copyrighted information, models, devices, programs, computer software, or
related information; documents relating to regulatory matters and correspondence
with governmental entities; undisclosed information concerning any past,
pending, or threatened legal dispute; pricing and cost data; reports and
analyses of business prospects; business transactions that are contemplated or
planned; research data; personnel information and data; identities of users and
purchasers of the Company’s products or services; and other confidential matters
pertaining to or known by the Company, including confidential information of a
third party that you know or should know the Company is bound to protect.

5. Definitions – Except where clearly provided to the contrary, all capitalized
terms used in this Exhibit B shall have the definitions given to those terms in
the Agreement to which this Exhibit B is attached.



--------------------------------------------------------------------------------

ADDENDUM A

The following amendments are effective January 1, 2008:

 

1. The following sentence is added to the end of Paragraph 10:

Notwithstanding the preceding sentence, if a gross-up payment is made on account
of a separation from service, payment shall be made no earlier than the
Severance Payment Date.

 

2. The first sentence of Paragraph 11(b) is amended to insert after “lump-sum
cash payment to you” the phrase “on the Severance Payment Date (as defined in
subparagraph (g)).”

 

3. Paragraph 11(e)(1) is amended to insert after “lump-sum cash severance
payment to you” the phrase “on the Severance Payment Date (as defined in
subparagraph (g)).”

 

4. Paragraph 11 is amended to include the following new subparagraphs (g) and
(h):

(g) Severance Payment Date – The Severance Payment Date is the earlier of
(1) the first business day that occurs more than six (6) months after the date
you separate from service or (2) a date that occurs within 60 days following
your death.

(h) Termination of Employment – For purposes of the lump sum payments described
in paragraphs 11(b) and 11(e)(1) (including a lump sum payment under paragraph
11(e)(1) pursuant to paragraph 11(d)(3)), your employment will be considered
terminated on the date you incur a separation from service (within the meaning
of Treasury Regulation Section 1.409A-1(h)(1)) from Verizon Communications Inc.
and any entity required to be aggregated with Verizon Communications Inc. under
Treasury Regulation Section 1.409A-1(h)(3).

 

5. Paragraph 12 is amended to replace the phrase “at the time your employment
terminates” with the phrase “within sixty (60) days from the date that your
employment terminates.”

 

6. The following sentence is added to the end of Paragraph 28:

This Agreement will be interpreted and construed in favor of it meeting the
applicable requirements of section 409A of the Code, and any right to
reimbursement of expenses or in-kind benefits that is not conditioned upon
continued employment is subject to the conditions required by Treas. Reg. §
1.409A-3(i)(1)(iv); provided that this sentence does not transfer to the Company
or any entity or other individual liability for any tax or penalty that is your
responsibility.



--------------------------------------------------------------------------------

     

Verizon

140 West Street

New York, NY 10007

March 1, 2010

Mr. John Stratton

Dear John:

I am writing to inform you of certain recent decisions made by the Human
Resources Committee of Verizon’s Board of Directors (the “Committee”) that will
effect the terms of your executive employment agreement, which will be assigned
to Verizon Wireless. At its February meeting, the Committee decided not to renew
the current two-year term of any outstanding Verizon employment agreement. As a
result, your employment agreement will expire at the end of the current two-year
term on December 31, 2010. In addition, the Committee has decided to eliminate
the excise tax gross-up provision in all outstanding employment agreements. This
provision would have provided you with a tax gross-up payment in the event that
a change in control of Verizon triggered an excess parachute payment as defined
under the Internal Revenue Code. These decisions by the Committee were based
upon the enhanced focus on executive compensation and the desire to further
align Verizon’s executive compensation program with market pay practices.

In connection with these decisions, the Verizon Wireless Human Resources
Committee has adopted the Verizon Wireless Senior Manager Severance Plan (the
“Plan”), which you will be eligible to participate in upon expiration of your
employment agreement. The Plan generally provides separation benefits that are
consistent with those provided under your employment agreement. Under the Plan,
to the extent your employment has been involuntarily terminated without cause or
you separate from employment as the result of a “good reason”, you will be
eligible to receive a lump-sum cash separation payment equal to two times your
base salary and target short-term incentive opportunity, along with continuing
medical and dental coverage for the applicable severance period.

We are requesting that you sign below to indicate that you acknowledge your
participation in the Plan and the incorporation of the attached Addendum B into
your employment agreement. Please return a signed copy of this letter to Alan
Gardner at your earliest convenience. Feel free to call me with any questions
you may have.

 

Sincerely yours,

/s/ Marc Reed

Marc Reed Executive Vice President Corporate Human Resources

I acknowledge my participation in the Verizon Wireless Senior Manager Severance
Plan and the incorporation of the attached Addendum B into my employment
agreement.

 

/s/ John Stratton

John Stratton



--------------------------------------------------------------------------------

ADDENDUM B

Effective immediately, Verizon is hereby assigning your employment agreement to
Verizon Wireless pursuant to the terms and conditions contained in paragraph 23.

In addition, the following amendments are effective December 31, 2009:

 

7. Paragraph 10 is deleted in its entirety and the paragraphs that follow are
renumbered accordingly.

 

8. Exhibit A is deleted in its entirety and Exhibit B is renamed as Exhibit A.